Citation Nr: 0005860	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for facial deformities under the provisions of 
38 C.F.R. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
January 1998 decision by the VA Regional Office (RO) in 
Providence, Rhode Island.

The veteran appeared for a personal hearing before the RO in 
January 1999, and appeared for a hearing before the 
undersigned Member of the Board in August 1999.  Transcripts 
of those hearings are of record.


FINDING OF FACT

There is no competent evidence of record to demonstrate that 
the veteran experienced facial deformities as the result of 
VA medical treatment or any delay by VA in providing medical 
treatment.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151 (amended in 1996) for facial deformities as the 
result of VA medical treatment, or any delay by VA in 
providing medical treatment, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The veteran contends that he has experienced 
permanent facial disfigurement as a result of a lack of 
timely treatment at the VAMC.  Specifically, he alleges that 
VA medical personnel proximately caused his facial 
deformities through delay of facial surgery due to 
postponements, rescheduling, misplacement of X-rays and CT 
scans.  As a result, the veteran alleges, he currently 
suffers from facial deformities that warrant entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).

On August 8, 1994, the veteran was involved in a motorcycle 
accident in which he sustained facial injuries including 
fractures and lacerations.  On the day of the accident, the 
veteran was initially treated in a private hospital's 
emergency room.  Emergency room physicians noted periorbital 
swelling and ecchymosis of the right eye, a three centimeter 
laceration above the right eye, and multiple abrasions.  
Computed tomography (CT) scans revealed soft tissue swelling 
overlying the right orbit and right frontal bone.  
Irregularity of the right lateral orbital walls on the bone 
windows was noted, and a question of orbital wall fracture 
was raised.  Also noted were air fluid levels in the sphenoid 
sinuses which raised the possibility of facial fractures.  
The record reflects that the veteran returned to the private 
hospital four days after emergency room treatment to have the 
sutures removed.

The record reflects that the veteran was unhappy with the 
treatment he received at the private hospital, and 
subsequently he sought treatment at the VA Medical Center 
(VAMC) in Provincetown, Rhode Island, on August 26, 1994.  He 
presented to the VAMC with complaints of intermittent 
diplopia and numbness of his gums on the right side.  
Diagnosis after examination was status post blunt trauma, 
with multiple roof, floor, and lateral wall orbital fractures 
of the right eye.  Minimal diplopia was noted only on the 
left gaze.  No enophthalmos or ocular trauma was found.  
Numbness was noted as secondary to the floor fracture.  A VA 
physician noted that surgery was not indicated at that time, 
but ordered follow-up examination as needed as the swelling 
subsided.

The veteran presented for surgical evaluation at the VAMC in 
February 1995, complaining of blurry vision in the right eye, 
zygomatic depression, cheek bone depression and orbital rim 
fractures.  Physical examination revealed upper and lower 
eyelid redundancy and very mild malar flattening.  Assessment 
and plan was for correction of the malar fracture.  The 
examining VA physician noted that the veteran expressed an 
interest in a cheek implant and an upper and lower 
blepharoplasty.  

A VAMC progress report dated in March 1995 shows that the 
veteran presented for additional consideration of surgical 
correction of his facial fractures.  The VA physician noted 
that the veteran was to follow up with the plastic surgery 
department regarding a cheek implant.  It was also noted that 
upper and lower blepharoplasty could be performed 
simultaneously in order to avoid two separate procedures.

In January 1996, the veteran presented to the VAMC for 
preoperative discussion with a VA plastic surgeon.  
Consideration was given to whether a brow lift, 
blepharoplasty, or insertion of malar implants should be 
performed.  Consensus was that the veteran's right brow 
dermatochalasis would be best served by limited right brow 
lift and eyelid blepharoplasty.  Following that, the surgeon 
noted, consideration would be give to malar implants and/or 
bony remodeling rhinoplasty.  Finally, it was noted that the 
options, risks, and benefits were discussed at length with 
the veteran, who understood his options and wished to 
proceed.

On January 22, 1996, the veteran presented to the VAMC and 
underwent a right limited brow lift, right superior 
blepharoplasty, and right lateral canthopexy.  A review of 
the surgical record reveals that the surgery was uneventful.

A VA surgical report dated April 15, 1996, reflects that the 
veteran presented with continued dermatochalasis in the right 
lower eyelid and also on the left.  An elevated dorsal bump, 
an overhanging nasal tip, and widened nasal aperture were 
also noted.  The veteran requested that those deformities be 
corrected, and a septorhinoplasty was performed on that day.  
Other procedures performed simultaneously included 
blepharoplasty bilaterally of the lower eyelids; excision of 
two inclusion cysts on the right forehead; and excision and 
revision of a scalp scar on the right side.  It was noted 
that the veteran tolerated the procedure well.

In December 1997, the VA surgeon performing the veteran's 
January 1996 and April 1996 surgeries submitted a report in 
response to the RO's request that VA provide a medical review 
and opinion pertaining to the veteran's claim.  The VA 
surgeon reported that he had reexamined the veteran in 
November 1997, and that the veteran had requested additional 
surgery in an attempt to improve the appearance of his upper 
face relative to his facial fractures.  Examination revealed 
marked improvement in the veteran's appearance through the 
previous surgeries.  The veteran had continued complaints, 
however, of lack of contour in the right zygomatic area.  He 
also complained of having less fullness of the lateral 
hairline relative to the left temporal hairline, and he 
reiterated his belief that his eyebrows remained 
asymmetrical.  The surgeon stated that the veteran's previous 
injuries, including the laceration over his right eye, would 
account for some potential relative weakness of the frontalis 
musculature in that area, and that "this overall is only 
minimally apparent."  He also opined that the contour in the 
malar area was also "minimally apparent" but might benefit 
from slight augmentation (a three to five millimeter 
correction) of the malar complex by way of a malar implant.  
The surgeon explained the risk and benefits of the procedures 
to the veteran, who claimed to understand them well.  
Regarding the veteran's complaint about his frontotemporal 
hairline, the physician opined that it was insignificant and 
"not apparent to even my eye."  In specific response to the 
RO's request for an opinion as to whether the initial 
treatment of the facial fractures, or a delay in surgery, led 
to the veteran's claimed facial deformity, the physician 
stated:

I cannot identify any functional 
abnormality as visual field exams and 
extra ocular muscle function remain 
within normal limits.  [The veteran's] 
aesthetic concerns are difficult to 
validate.  There are minor incongruities 
which may be apparent to the trained 
observer but nevertheless are minor and 
have been improved considerably to date.  
His evaluations by ophthalmology were 
timely and complete with minimally 
displaced fractures identified.  The 
contour irregularities that ensued could 
not be anticipated with certainty.  There 
are also questions of pre-existing injury 
and post-injury non-compliance.  

The physician concluded his report by saying "I believe that 
the trauma itself and not lack of appropriate care was 
primarily responsible for any perceived eventual facial 
incongruities."

A VA surgery report dated in December 1997 reflects that the 
veteran presented to the VAMC with flattening of the right 
malar complex and significant asymmetry.  In addition, it was 
noted that the veteran had a six centimeter right temporal 
scar that caused alopecia in that area.  The veteran 
requested that the scar be excised.  Surgery at that time 
included the insertion of a malar implant on the right side 
to achieve symmetry and correct the malar complex deformity.  
Excision of the alopecia scar was also performed.  The 
veteran tolerated the procedure without complication.

By a January 1998 rating decision, the RO denied the 
veteran's claim, holding that the evidence of record 
established that the trauma the veteran experienced from the 
motorcycle accident, and not lack of appropriate care by VA, 
was primarily responsible for any perceived facial 
deformities.  

In the substantive appeal (VA Form 9), the veteran reiterated 
his complaint that VA had delayed surgeries surgical 
procedures.  He stated that the malar implant was not 
inserted until more than two years after the initial trauma, 
and then only after he "insisted."  He also expressed that 
a "right side face lift was never completed," leaving a 
scar and a "permanent droop" on the right side of his face.  
The veteran also reported that many of the delays were due to 
a physician who went on sick leave after placing CT scans and 
X-rays in the trunk of her car.  He alleged that surgical 
procedures had been delayed eight times, once after a surgeon 
"called in sick" while the veteran was being prepped for 
surgery. 

At the January 1999 hearing before the RO, the veteran 
testified in detail regarding the surgical delays he 
experienced.  He stated that his facial injuries sometimes 
cause headaches and an "arthritic ache," but noted that "I 
can't blame [VA] for that, I blame the motorcycle accident 
for that.  I just blame [VA] for the deformity."  He denied 
that the alleged deformities effected his social life.  At 
the conclusion of the hearing, the veteran's representative 
stated that service connection should be granted under 
38 U.S.C.A. § 1151 because VA did not provide the appropriate 
treatment prior to the healing of the facial fractures.  The 
veteran's representative also expressed that the RO's January 
1998 decision gave undue recognition of the medical opinions 
generated by the VA surgeon who oversaw the facial surgeries.  
The service representative claimed that the VA surgeon could 
not provide a fair and impartial review of the medical 
evidence, and requested an opinion by a different examiner.

In response to the request by veteran's representative, a 
medical opinion was obtained from the Chief of Surgical 
Service at the Providence VAMC in June 1999.  The claims 
file, which included photographs of the veteran taken 
immediately after the motorcycle accident, was available for 
review.  The VA physician noted that he did not have the 
opportunity to personally examine the veteran.  After 
reviewing the medical evidence, the physician stated, in 
part:

[T]he record indicates to me that the 
[veteran] had a normal course with the 
type of result one would expect from the 
injury he sustained.  There is no 
indication that the outcome would have 
been any different if the [patient] had 
had his procedure done any more rapidly.  
The patient began by not following up his 
treatment at the [private hospital] where 
he was [originally] seen.  He arrived at 
the [VAMC] and was treated appropriately. 

The veteran's representative filed a statement in July 1999, 
alleging that the June 1999 opinion provided by the VA Chief 
of Surgical Service was inadequate inasmuch as the physician 
had not conducted a personal physical examination of the 
veteran.  

In November 1999, the veteran presented for physical 
examination by L. Edstrom, M.D., who is Chairman, Division of 
Plastic Surgery at Brown University.  The veteran's claims 
file, including the photographs taken immediately after the 
veteran's motorcycle accident, were available for his review.  
Photographs showing the veteran's face from different 
perspectives, taken on the same day as Dr. Edstrom's 
examination, were also associated with the claims file.  The 
veteran complained that he felt his right eyebrow was still 
too low; he felt the scar revision on the right temple was 
inadequate; and he did not like the feel of the malar 
implant.  The veteran did not complain of any function 
problems, including diplopia, epiphora, headaches, or other 
cosmetic deformities such as esotropia or enophthalmos.  Dr. 
Edstrom recited the history of the original facial trauma as 
well as finding shown by CT scans and the emergency room 
treatment at the private hospital.  The physician noted that 
several ophthalmologic examinations during the first few 
months following the original trauma revealed no significant 
injury to the globe or extra ocular muscles, and demonstrated 
no ocular or eyelid dysfunction, including diplopia.  He 
opined that there appeared to be no acute indications for 
surgery before the veteran's first surgery in January 1996.  
On review of the veteran's April 1996 septorhinoplasty, Dr. 
Edstrom stated that said surgery appeared to have been 
successful in achieving the desired result.  He reviewed the 
December 1997 reconstructive surgery involving insertion of 
the malar implant, and opined that the veteran recovered well 
from that surgery.  

On physical examination in November 1999, Dr. Edstrom noted 
that the veteran's facial skin showed considerable changes of 
age and sun damage.  The physician noted an apparent decrease 
in the presence of wrinkles on the right side of the 
forehead.  The right eyebrow was found in a somewhat lower 
position than the left eyebrow, a difference noted by the 
physician as less than one centimeter and not conspicuous to 
the physician.  Dr. Edstrom also found some well-healed scars 
around the orbit laterally and on the right side on the 
forehead, which were noted as difficult to delineate 
precisely.  The malar implant was palpable over the right 
malar prominence and appeared to be in good position.  The 
malar bones appeared "quite symmetrical."  Dr. Edstrom 
opined that the decreased animation on the right side of the 
forehead explained the slight brow ptosis.  The lower eyelids 
were symmetrical, had good tone, and no scleral was found.  
The upper eyelids were also symmetrical, positioned properly 
above the pupils, and functioned symmetrically.  The 
veteran's nose was straight and appeared to function well.  
Dr. Edstrom's impression was that the veteran was five years 
status post motorcycle accident, resulting in a right malar 
complex fracture and lacerations around the right orbit, 
including apparent direct injury to the right frontalis 
muscle, with no significant injury to the right orbit or 
extraocular muscles or eyelids.  The physician went on to 
state that the injuries the veteran incurred in August 1994 
had healed well, and resulted in several cosmetic problems 
which had been dealt with in subsequent surgical procedures.  
Dr. Edstrom opined that an open reduction internal fixation 
procedure of the right malar bone at the time of the injury 
might have alleviated the need for the malar implant, "but 
would have been more surgery than the relatively simple 
implant for the same cosmetic end . . . ."  He concluded his 
examination report by stating that he could not comment on 
the two different approaches without knowing the factors 
causing the initial decision to not operate.

At the August 1999 hearing, the veteran testified as to his 
contention that VA should have performed the surgical 
procedures sooner rather than later, and that VA surgeons had 
not completed the job they had started.  He testified that 
the implantation of the malar implant was done incorrectly, 
which resulted in his right cheek appearing "flat."  He 
testified that he continued to experience headaches and an 
arthritic feeling, but noted that "I would get the aches and 
pains anyway because of the accident."  He stated that the 
alleged facial deformities annoyed him greatly, and he 
answered "yes and no" when asked if the alleged deformities 
effected his social life.  He testified that he was self-
conscious about his appearance, and always wore sunglasses.  
He stated that he grew a beard to "offset" the alleged 
deformities.  He reported that no further surgery had been 
scheduled, and opined that "there should be more...this has to 
be fixed."

Legal Criteria.  

In December 1994, the United States Supreme Court (Court) 
decided Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The Court affirmed a decision of the United States 
Court of Veterans Appeals that had invalidated the provisions 
of 38 C.F.R. § 3.358(c) as in violation of the statutory 
rights granted to veterans by Congress under 38 U.S.C.A. 
§ 1151.  Further, the Court held that VA was not authorized 
by 38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statue and was therefore invalid.

In March 1995, VA issued amended regulations pertaining to 
38 C.F.R. § 3.358 (1995).  These regulations were issued to 
conform to the United States Supreme Court decision in Brown 
v. Gardner.  The changes essentially deleted the requirement 
that VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.

Further, during the instant appeal period, new legislation 
was enacted that, in pertinent part, amended 38 U.S.C. § 1151 
with regard to what constituted a "qualifying additional 
disability" susceptible of compensation.  See Pub. L. No. 
104-204 § 422(a) and (b), 110 Stat. 2874, 292 (1996). These 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Secretary did not elect to do 
so. The veteran's claim was received in September 1996.  
However, for the veteran's benefit, the Board notes that the 
referenced legislation serves to further restrict the 
application of 38 U.S.C.A. § 1151 and, thus, would be less 
favorable to him than the statute previously in effect.  As 
such, the Board shall apply the law in effective prior to 
October 1, 1997, in evaluating the veteran's claim.  Id.

Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has facial deformities as a result of VA hospitalization or 
medical or surgical treatment, or as a result of a delay in 
any such treatment, including surgery.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the veteran must provide:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  While the veteran is not required to show 
negligence, error in judgment or other fault in the medical 
treatment furnished by VA, or in this case, allegedly 
withheld, see Brown v. Gardner, 115 S. Ct. 552 (1994), he 
still has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation.  See Murphy, supra.  That is, 
the veteran must submit competent evidence that the alleged 
facial deformities were incurred as the result of VA 
treatment or the lack thereof.  38 U.S.C.A. §§ 1151, 5107(a).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

(2)  The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Analysis.  Initially, in regard to the veteran's belief that 
his current facial deformities are the result of VA surgical 
treatment, or a delay in providing surgery, the Board notes 
that, while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that VA surgery, or a 
delay in providing such surgery caused any additional 
disability.  In this regard, the Board points out that a lay 
person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494.  Neither the veteran 
nor his representative has offered any competent medical 
evidence in support of the claim on appeal.  Neither the 
veteran's statements, nor the representative's arguments 
constitute competent medical evidence because there is no 
indication that they have the medical training, expertise, or 
diagnostic ability to competently link the veteran's hospital 
course or medical or surgical treatment with subsequent 
symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

In this case, the Board finds that there is no competent 
medical evidence of record establishing that VA medical or 
surgical treatment, or any delay is such treatment, caused 
additional residuals related to the facial trauma caused by 
the veteran's motorcycle accident, including any facial 
deformity.  The medical evidence of record, most notably the 
opinions from three plastic surgeons, demonstrates that while 
the veteran has some facial deformities, those deformities 
are minimal, and are etiologically related directly to the 
trauma he experienced from the motorcycle accident.  The 
evidence shows clearly that any facial deformity, however 
minimal, is not related or attributable to any surgery the 
veteran underwent, or to any decision by VA not to perform 
surgery immediately after the motorcycle accident in August 
1994.  Residual scarring must be considered a "necessary 
consequence" of the surgical procedures performed to resolve 
the injuries the veteran sustained in August 1994.

The report by the VA plastic surgeon, outlining that 
surgeon's physical examination of the veteran in November 
1997, is clear in demonstrating that the facial injuries the 
veteran incurred during his accident actually "improved 
considerably" after he underwent plastic surgery at the 
VAMC.  The record shows that the VA plastic surgeon who 
performed the first two surgeries is the physician most 
familiar with the veteran's medical course.  That surgeon 
expressed clearly that it was the motorcycle accident itself, 
and not lack of appropriate care by VA, that is primarily 
responsible for any perceived facial deformities.

Similarly, the Chief of Surgical Service at the VAMC, after a 
thorough review of the claims file, found no indication that 
a more rapid surgical course would have made any difference 
in the eventual outcome of the veteran's appearance.  The 
Chief of Surgical Service's report was negative for any nexus 
between the medical treatment the veteran received by VA and 
the current perceived facial deformities of which the veteran 
has complained.

The independent opinion obtained from Dr. Edstrom, given 
after thorough physical examination of the veteran in 
November 1999, establishes a point directly contrary to the 
veteran's contentions, i.e., the surgical procedures 
performed by VA appear to have been successful in achieving 
the desired result.  Although Dr. Edstrom noted that some 
facial scars and asymmetry were evidenced (the right eyebrow 
lower than the left by one centimeter), it was also found 
that the scars had healed well, and the difference in 
symmetry of the eyebrows was not conspicuous even to the 
examiner.  Further, Dr. Edstrom found that the malar implant 
appeared in the proper position, and the veteran's malar 
bones appeared "quite symmetrical."  Significantly, Dr. 
Edstrom opined that even if surgery had been performed 
immediately after the initial trauma, it would have been 
"more surgery than the relatively simple implant" which 
resulted in the same cosmetic end. 

The Board notes the veteran's sincere belief that his facial 
deformities were the result of VA's decision not to perform 
surgery immediately after he experienced the initial facial 
trauma.  However, the veteran has presented no medical 
evidence contrary to the medical opinions of record which 
consistently reflect that the deformities the veteran 
complains of were incurred directly as a result of the 
motorcycle accident in August 1994, and not due to VA 
treatment or the lack thereof.

In sum, the Board finds that no competent evidence has been 
presented which demonstrates that, but for a delay in surgery 
by VA, the veteran's alleged facial deformities would not be 
presently manifest.  The Board concurs with the RO's findings 
that there is no competent medical evidence of record 
establishing that the veteran experienced any facial 
deformities as the result of VA surgery performed in January 
1996, April 1996, and December 1997.  Similarly, the Board 
finds that no competent evidence is of record which 
demonstrates that any delay by VA in the performance of 
surgery on the veteran's face was directly related to the 
veteran's alleged facial deformities. 

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any post-
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  As the foregoing decision 
explains the need for competent evidence in order to 
establish a well-grounded claim, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
facial deformities as the result of VA medical treatment, or 
any delay by VA in providing medical treatment, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

